DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 07, 2021 has been entered.
                                                    Election/Restrictions
Claims 11-13, 16, 17 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 12, 2020.
Response to Arguments
Applicant's arguments and amendments filed June 07, 2021 have been fully considered and are persuasive in overcoming the 35 U.S.C. 102/103 rejections over JP 3357136 B2 (Miyata) and U.S. 2018/0044502 (Kani).  As to Miyata, Applicant’s proviso (iv) that “all metal salts in the resin composition consist of magnesium salt (C) or magnesium salt (C) and alkali metal salt” precludes Miyata’’s required second Group II 
Claim Rejections - 35 USC § 112
Claims 1, 2, 5, 6, 8-10 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Contrary to Applicants’ contention, the disclosure to “an alkali metal” per [0094] does not provide express antecedent basis for the newly added alkali metal salt.  Accordingly, since no express support can be found for an alkali metal salt, said terminology constitutes new matter.
Claims 1, 2, 5, 6, 8-10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, feature (iii) precluding a drying agent conflicts with feature (iv) which permits the presence of an “alkali metal salt”.  In this regard, alkali metal salts are well known drying agents per present specification [0007].
 
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-10 and 22 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 08253649 A (Karasawa) abstract and machine translation.
Karasawa discloses a resin composition comprising:
 5 to 45 wt. % polyamide inclusive of nylon 6 (meets Applicant’s nylon 6 (B)
95 to 55 wt.% partially saponified ethylene-vinyl acetate copolymer (EVOH) having a preferred ethylene content of 20 to 50 mol% (meets Applicant’s ethylene-vinyl alcohol copolymer (A)); and
 0.05 to 0.5 wt.%, based on 100 pbw of (A) + (B), higher fatty acid metal salt inclusive of Mg stearate (meets Applicant’s fatty acid magnesium salt (C)).
Karasawa sets forth various compositions (Tables 5 and 7) comprising:
EVOH (E-1) having an ethylene content of 28 mol% or EVOH (E-2) having an ethylene content of 35 mol% (meets Applicant’s ethylene-vinyl alcohol copolymer (A));
 nylon 6 (PA-1, PA-6, PA-7 or PA-8) (meets Applicant’s nylon 6 (B)); and
 Mg stearate (meets Applicant’s fatty acid magnesium salt (C)),
wherein the mass ratio of (A) EVOH to (B) nylon 6 is 90/10 or 80/20 (meets Applicant’s feature (i)), the content of fatty acid magnesium salt in terms of magnesium element reasonably meets Applicant’s feature (ii)), the resin does not comprise a drying agent (meets Applicant’s feature (iii)),and Mg stearate is the only metal salt (meets Applicant’s feature (iv)).  Inasmuch as Karasawa’s exemplified compositions are similarly-constituted, similarly-produced and contain Mg stearate wt.% contents appearing to equate to claimed Mg ppm per specification Table 1, it is reasonably believed that they would inherently possess the same melt flow rate (MFR) (Applicant’s feature (v)) because the properties are intrinsically linked to the chemical In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).  The onus is shifted to applicant to establish that the presently claimed product per claims 1, 6 and 22 is not the same as or obvious from that set forth by Karasawa.
As to claims 2 and 10,Karasawa’s EVOH (E-1) and (E-3) have a saponification degree greater than 99 mol%.
	As to claims 5 and 10, Karasawa exemplifies Mg stearate.
	As to claims 8 and 9, Karasawa’s Mg stearate wt.% contents appear to equate to claimed Mg ppm per specification Table 1. 
Karasawa anticipates the present claims in that it is reasonably believed that the exemplified compositions meet the claimed magnesium contents and, as such, are the same. In the alternative, it would have been within the purview of Karasawa’s inventive disclosure, and obvious to one having ordinary skill in the art, to modify the content of Mg stearate within the prescribed 0.05 to 0.5   wt.% (inclusive of that presently claimed) 
	                                             Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765